Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Examiner’s Comments
The examiner notes the characterization of encoding mode as applied in the prior final office action 6-30-2022.
The after final amendment filed 8-23-2022 has not been entered as instead an examiner’s amendment appears below.
The examiner withdraws all rejections to all claims.


Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Donghua Deng on 8-30-2022.
The application has been amended as follows: 
Claim 1, has been amended to incorporate all the limitations of claim 2.
Claim 6 has been amended to incorporate all the limitations of claim 7.

Claim 11 has been amended to incorporate all the limitations of claim 12.

Claims 2,7,12 have been cancelled.




Allowable Subject Matter
Claims 1,3-6,8-11,13-15 are allowed over the prior art of record 
The following is an examiner’s statement of reasons for allowance:  
In the examiner’s opinion, it would not have been obvious to a person of ordinary skill in the art to use the claimed function in the prior art LPC filters that implement adaptive gain/weighting stages with multiple encoding modes.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER KRZYSTAN whose telephone number is 571-272-7498, and whose email address is alexander.krzystan@uspto.gov

The examiner can usually be reached on m-f 7:30-4:00 est.
If attempts to reach the examiner by telephone or email are unsuccessful, the examiner’s supervisor, Fan Tsang can be reached on (571) 272-7547.  

The fax phone numbers for the organization where this application or proceeding is assigned are 571-273-8300 for regular communications and 571-273-8300 for After Final communications.
/ALEXANDER KRZYSTAN/Primary Examiner, Art Unit 2653                                                                                                                                                                                                        
Examiner Alexander Krzystan
August 31, 2022